PER CURIAM:
Alvin Edwin Brewer appeals the district court’s order granting relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We find no reversible error in the district court’s grant of Brewer’s motion, and we thus affirm for the reasons stated by the district court. United States v. Brewer, No. 3:01-cr-00027-FDW-1 (W.D.N.C. Aug. 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.